         Case 8:21-mj-00210-DUTY Document 8 Filed 03/25/21 Page 1 of 1 Page ID #:18




                                                                                       C~ERtc. u s. ~~s~~;~~:~ca~a~~T


                                                                                             Mp~R 2 52021
                                                                                       ENTRAL DISTRICT OF CALIFORNIA


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES OF AMERICA,                                      casE rruMaEx
                                                  PLAINTIFF
                                v,                                     8:21-MJ-00210

   AMANDA NICHOLE WOGEN
                                                                  ORDER FOR TEMPORARY DETENTION
                                                                   PENDING HEARING PURSUANT TO
                                              DEFENDANT(S).               BAIL REFORM ACT
                                                                      RE: OUT OF DISTRICT CASE




    IT IS ORDERED that a detention hearing is hereby set on the calendar of the U. S. District Court for the
             Southern                      District of   California                              ,at a date and time to
be determined by that Court, following defendant's transfer to that District by the United States Marshal.

   Pending said detention hearing, the defendant shall be held in custody by the United States Marshal or other
custodial officer, to wit:                                                 ,and produced for the hearing.

    ❑ The Court finds good cause for continuance ofthe detention hearing in excess of five (5) days.



Dated:                        ~i
                                                         U.S.               /Magistrate Judge
                                                                       AUTf1MN D. SPAETH




                        ORDER FOR TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
                                                 RE: OUT OF DISTRICT CASE
M-9(06/98)                                                                                                         Page 1 of 1
